June 9, 2021

                                                            Supreme Court

                                                            No. 2019-463-Appeal.
                                                            (P 01-38)



               Debora D’Alessandro          :

                       v.                   :

                Douglas Caniglia.           :




                   NOTICE: This opinion is subject to formal revision
                   before publication in the Rhode Island Reporter. Readers
                   are requested to notify the Opinion Analyst, Supreme
                   Court of Rhode Island, 250 Benefit Street, Providence,
                   Rhode Island 02903, at Telephone (401) 222-3258 or
                   Email:      opinionanalyst@courts.ri.gov,     of     any
                   typographical or other formal errors in order that
                   corrections may be made before the opinion is published.
                                                        Supreme Court

                                                        No. 2019-463-Appeal.
                                                        (P 01-38)



       Debora D’Alessandro             :

                 v.                    :

         Douglas Caniglia.             :


      Present: Suttell, C.J., Goldberg, Robinson, Lynch Prata, and Long, JJ.

                                  OPINION

      Justice Goldberg, for the Court. This case came before the Supreme

Court on May 5, 2021, pursuant to an order directing the parties to appear and

show cause why the issues raised in this appeal should not be summarily decided.

The defendant, Douglas Caniglia, appeals from a Family Court judgment entered

in favor of the plaintiff, Debora D’Alessandro, granting her motion for relief after

final judgment and ordering, inter alia, that the defendant comply with the terms of

a previously entered consent order and pay one-half of private or Catholic school

education for the parties’ child, up to and including college. On appeal, the

defendant contends that the Family Court did not have subject-matter jurisdiction

to enforce the consent order and that, even if subject-matter jurisdiction is deemed

to exist, the trial justice erred in declining to permit parol evidence.       After


                                        -1-
considering the parties’ written and oral submissions, we conclude that cause has

not been shown and proceed to decide the appeal at this time. For the reasons set

forth in this opinion, we affirm the judgment of the Family Court.

                                 Facts and Travel

      The parties have been divorced since June 2001, and there was at that time

one minor children of the marriage, a son born in September 1999. They executed

a property settlement agreement, which was approved by the Family Court and was

“incorporated but * * * not * * * merged with the * * * [f]inal [j]udgment of

[d]ivorce.” The property settlement agreement granted the parties joint custody of

their minor child; physical placement of the child was with plaintiff, and defendant

was granted reasonable rights of visitation. The defendant was obligated to pay

$400 per week in child support to plaintiff. The property settlement agreement

also stated that “[t]he parties agree[] they shall share equally the private and/or

parochial school expenses for the minor child.”

       The defendant’s child-support obligation was modified by an order of the

Family Court on March 11, 2002, and was “reduced from $400.00 per week to

$325.00 per week[.]”      After this modification order was entered, the record

indicates a lull in activity for over five years, until a consent order was entered on

April 25, 2007 (the consent order).




                                         -2-
         The consent order reflected an agreement between the parties that

defendant’s child-support obligations would be further modified to $225 per week,

retroactive to November 29, 2002, and that the “child support adjustment is in

consideration of [d]efendant agreeing to pay one-half of any and all private and or

[C]atholic educational expenses, up to and including college.” The consent order

was “assented to as to form and substance” by the parties: Both they and their

respective attorneys signed it, and a justice of the Family Court entered the consent

order.     The record reflects that defendant paid one-half tuition for the child’s

Catholic elementary, middle, and high school education.          Although defendant

never moved to vacate the consent order, he balked at contributing to his child’s

college tuition.1

         On July 9, 2018, plaintiff filed a complaint for relief after final judgment,

stating that the parties’ child was enrolled at a private university and that $23,250

was owed for the fall 2018 tuition. The plaintiff alleged that defendant refused to


1
  The plaintiff, however, did move to vacate the consent order on October 24,
2007—only six months after it was entered—seemingly in response to a motion to
adjudge in contempt filed by defendant. Essentially, defendant moved to adjudge
plaintiff in contempt, arguing that she failed “to make payment under an Order
dated February 21, 2002, requiring her to pay her portion of the Health Care
Benefits[.]” The plaintiff then filed a motion to vacate the consent order,
contending that defendant “intentionally withheld” his intention “to file claim
against [p]laintiff for reimbursement of past medical insurance premiums.” The
defendant objected to the motion to vacate the consent order, and the Family Court
denied both plaintiff’s motion to vacate the consent order and defendant’s motion
to adjudge plaintiff in contempt.
                                          -3-
pay the tuition and therefore, she contended, was in willful contempt of the consent

order. The plaintiff requested that the Family Court find defendant in contempt

and order him to pay his one-half share of the private university educational

expenses. The defendant failed to answer the complaint, but filed an objection on

September 20, 2018.       On June 13, 2019, a hearing on plaintiff’s motion

commenced in the Family Court; the hearing continued on July 9, 2019, and

September 10, 2019.

      During the hearing, defendant advanced essentially the same arguments he

raises on appeal.     First, he maintained that the Family Court did not have

jurisdiction to enter the consent order because it ordered defendant to pay college

tuition. Second, he urged the trial justice to consider parol evidence in order to

determine the parties’ intent when they entered into the consent order. After the

hearing, the trial justice found that the consent order was a valid and enforceable

contract between the parties and that, based on the clear and unambiguous

language contained therein, defendant “agreed to pay half of any and all private

and/or Catholic educational expenses up to and including college.” The trial

justice declined to hear parol evidence surrounding the consent order, stating that

she would not “get into negotiations” and must enforce the plain language of the

consent order. She also noted that defendant partially performed the contract for




                                        -4-
many years by paying the reduced child support of $225 per week and paying for

the minor child’s elementary, middle, and high school Catholic education.

      Based on her findings, the trial justice directed defendant to comply with his

obligations under the consent order; she ordered him to pay one-half of the private

or Catholic educational expenses for his child, including college.        Judgment

granting plaintiff’s complaint for relief entered on October 24, 2019, and defendant

timely appealed.

                        Jurisdiction of the Family Court

      The defendant first contends that the Family Court did not have subject-

matter jurisdiction to enforce the consent order because the Family Court is a court

of limited jurisdiction and cannot enter or enforce educational costs upon a party

for college tuition. This argument is misplaced. The Family Court did not compel

defendant to pay for his son’s college educational expenses. Rather, it merely

enforced the consent order, which amended the property settlement agreement,

modified defendant’s child-support obligations, and reflected the parties’

agreement to pay for college.

      “The Family Court is a court of limited jurisdiction; the General Assembly

specifically conferred upon it the power to review only certain categories of

disputes.” Vanderheiden v. Marandola, 994 A.2d 74, 77 (R.I. 2010). Among those

disputes that the Family Court is authorized to hear are “all motions for * * *


                                        -5-
support * * * of children,” and direct performance of “property settlement

agreements and all other contracts between persons, who at the time of execution

of the contracts, were husband and wife[.]” General Laws 1956 § 8-10-3(a). Here,

the parties—while still legally married—entered into a nonmerged property

settlement agreement, whereby the parties agreed that “they shall share equally the

private and/or parochial school expenses for the minor child.” Subsequently,

through the consent order, the parties agreed to each pay for one-half of private or

Catholic educational expenses, up to and including college, which obligated

defendant to pay for educational costs beyond that which is statutorily provided.2

      The parties were free to contract to whatever terms they wished in the

consent order—provided the Family Court gave its imprimatur—and the Family

Court had jurisdiction to enter and enforce the consent order. Cf. Hovarth v.

Craddock, 828 A.2d 1212, 1215 (R.I. 2003) (holding that the Family Court did not

have jurisdiction to review a motion for an accounting where the property

settlement agreement did not contain any reference to the child’s accounts).

2
  We pause to recognize that the Family Court is generally limited to ordering
payment of “education costs for children until they reach age eighteen or for three
months after their high school graduation, whichever event occurs last.” Hovarth v.
Craddock, 828 A.2d 1212, 1215 (R.I. 2003); see G.L. 1956 § 8-10-3(a) (limiting
allowance for educational costs up to ninety days after high school graduation and
in no case later than nineteenth birthday). Accordingly, the Family Court would
not be authorized to order a defendant to pay for college tuition beyond these
statutory guidelines. However, under the facts of this case, the Family Court was
authorized to direct compliance with, and performance of, the property settlement
agreement and consent order.
                                        -6-
Moreover, the consent order unambiguously provided that defendant’s child-

support obligations were modified in consideration of his agreeing to pay for one-

half of his son’s educational expenses, including college; this conclusively

establishes that the consent order constitutes a contractual amendment to the

property settlement agreement.

      Indeed, we have noted that although

             “non-merged property settlement agreements retain the
             characteristics of an ordinary contract[,] * * * there is a
             fundamental difference between spousal agreements and
             ordinary business contracts; as a result, it is the Family
             Court’s responsibility, when called upon to do so, to
             ‘monitor such agreements with special attention and with
             a concern for the equities of the situation.’”
             Vanderheiden, 994 A.2d at 77-78 (quoting Gorman v.
             Gorman, 883 A.2d 732, 737 (R.I. 2005)).

Here, defendant is bound by the terms of the property settlement agreement and the

subsequent consent order. We conclude that the Family Court properly exercised

jurisdiction in both entering and enforcing the consent order.

                                  Parol Evidence

      The defendant’s second contention on appeal is that the trial justice erred

when she refused to hear evidence regarding fraud and/or mistake before the

consent order was executed because she concluded that such evidence would

violate the parol evidence rule. A consent order “is ‘in essence a contract’ and

therefore must ‘be construed as a contract using the rules of construction


                                        -7-
applicable thereto.’” Now Courier, LLC v. Better Carrier Corp., 965 A.2d 429, 435

(R.I. 2009) (quoting Trahan v. Trahan, 455 A.2d 1307, 1310 (R.I. 1983)).

Accordingly, the parol evidence rule bars the admission “of any previous or

contemporaneous oral statements that attempt to modify” a consent order that

represents a final and complete expression of the parties’ agreement. National

Refrigeration, Inc. v. Standen Contracting, Company, Inc., 942 A.2d 968, 972 (R.I.

2008); see Filippi v. Filippi, 818 A.2d 608, 619 (R.I. 2003). We consider de novo

whether the consent order was unambiguous. Arnold v. Arnold, 187 A.3d 299, 311

(R.I. 2018).

      We agree with the trial justice that the defendant could not rely upon alleged

oral agreements between the parties concerning child-support arrangements and

educational expenses to excuse his nonperformance. The parol evidence rule

barred the introduction of such evidence, and the defendant’s vague assertions

regarding alleged duress and mistake are unavailing. Based on the unambiguous

language of the consent order, the trial justice correctly ruled that the defendant

breached his contract to pay for one-half of his son’s private university tuition.

                                     Conclusion

      For the reasons stated in this opinion, we affirm the judgment in this case.

The record shall be remanded to the Family Court.




                                         -8-
                                               STATE OF RHODE ISLAND
                                        SUPREME COURT – CLERK’S OFFICE
                                              Licht Judicial Complex
                                                250 Benefit Street
                                              Providence, RI 02903

                                 OPINION COVER SHEET


Title of Case                        Debora D'Alessandro v. Douglas Caniglia.

                                     No. 2019-463-Appeal.
Case Number
                                     (P 01-38)

Date Opinion Filed                   June 9, 2021

                                     Suttell, C.J., Goldberg, Robinson, Lynch Prata, and
Justices
                                     Long, JJ.

Written By                           Associate Justice Maureen McKenna Goldberg


Source of Appeal                     Providence County Family Court


Judicial Officer from Lower Court    Associate Justice Patricia K. Asquith

                                     For Plaintiff:

                                     Jesse Nason, Esq.
Attorney(s) on Appeal
                                     For Defendant:

                                     Thomas R. DeSimone, Esq.




SU-CMS-02A (revised June 2020)